Citation Nr: 1533399	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  04-43 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for headaches secondary to cold injury residuals and/or secondary to service-connected vertigo with hearing loss and tinnitus.  

2.  Entitlement to service connection for sinusitis also claimed as allergic rhinitis.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The Veteran served on active duty from October 1954 to October 1957.  He also served in the Texas Army National Guard from January 1979 to May 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions, dated in October 2001 and in November 2004, of a Department of Veterans' Affairs (VA), Regional Office (RO).

The case was most recently before the Board in July 2014.  At that time, the Board denied service connection for residuals of cold injuries of the upper and lower extremities, peripheral vascular disease of the upper and lower extremities and peripheral neuropathy of the upper and lower extremities.  At that time, the Board also remanded the remaining claims on appeal for additional development.

In a June 2015 rating decision, the RO granted service connection for vertigo, and tinea pedis and onychomycosis of the right and left foot.  As these claims were granted in full, they are no long on appeal.

The issue of entitlement to service connection for headaches being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran currently has sinusitis that had onset during service.



CONCLUSION OF LAW

The criteria to establish service connection for sinusitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

The Veteran seeks service connection for sinusitis.  He asserts that while stationed in South Korea during the winter between 1955 and 1956, he was exposed to extreme cold and had onset of sinus symptoms.  The Board notes that service connection has been established for cold injury residuals, vertigo with hearing loss and tinnitus as a result of service in Korea.  

Initially, maxillary sinusitis was diagnosed on VA x-ray examination in September 2014.  Although the September 2014 VA examination report notes no evidence of sinus symptoms during service, or until the time of that examination, the January 1979 National Guard entrance examination report specifically notes "Sinusitis, minor seasonal difficulty," and on the accompanying medical history, he specifically indicated that he had or had had sinusitis.  Thus, and although competent, the Board limits the probative value of this examiner's opinion.  See e.g., Reonal v. Brown, 5 Vet. App. 458 (1993) (weight of a medical opinion is diminished where that opinion is based on an inaccurate factual premise).  

In addition, and although the February 2015 VA examination report reflects an opinion that the Veteran's sinusitis was not at least as likely not related to service, the opinion is based, at least in part, on "no medical records that show any complaints of symptoms during service."  As reflected in the record, to include the prior Board remand, the Veteran's service treatment records were destroyed in a fire at the National Personnel Records Center and cannot be reconstructed.  To the extent that the National Guard records were mistaken for active duty records, as indicated in an April 2015 addendum (reference to January 1979 "entry physical"), as noted, the January 1979 National Guard entrance examination report notes sinusitis.  Regardless, the absence of the active duty service treatment records does not establish either way whether the Veteran endorsed or denied relevant symptoms, and does not preclude a finding of service connection.  

Against this background is the March 2003 VA examination report reflecting a history of onset of sinus symptoms during active duty between 1957 and 1958, and noticeably upon returning from duty in Korea.  Although symptoms, to include significant nasal congestion, were noted to be more consistent with allergic rhinitis, it was concluded that the symptoms as likely as not developed during service.  

The Veteran is competent as to his observations and/or symptoms, such as the onset of when he experienced sinus symptoms, such as constant draining and difficulty breathing with sleeping or lying down as noted in the February 2015 VA examination report, as well as the duration of such symptoms.  The Board finds such lay statements from the Veteran to be competent.  Although the Veteran has been diagnosed with allergic rhinitis and chronic sinusitis, clearly some of the manifestations overlap and the current diagnosis is sinusitis, consistent with the Veteran's reported in-service manifestations, regardless of diagnostic label.  Furthermore, the Veteran has consistently reported his symptoms and the Board finds such statements are credible as the Veteran's complaints of sinus symptomatology (both during service and thereafter) are not inconsistent with the record.  Thus, the Board finds that it is as likely as not that the Veteran had an onset of his sinusitis in service.

Given the evidence outlined above, together with the lengthy appeal period, the Board is of the opinion that the point of relative equipoise has been reached in this matter.  The March 2003 medical opinion, coupled with the Veteran's competent and credible report of chronic sinusitis since service, leads the Board to conclude that the Veteran's chronic sinusitis had its onset during active service.

Moreover, under the benefit of the doubt rule, where there exists an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the Veteran shall prevail upon the issue.  Thus, with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the Veteran has satisfied his burden with respect to his claim or service connection for sinus symptoms, currently diagnosed as sinusitis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for sinusitis is granted.  


REMAND

The Veteran seeks service connection for headaches secondary to cold injuries.  Although he was afforded VA examinations with respect to the nature and etiology of headaches, the evidence is not completely adequate for a determination.  

The Board notes that the opinion in the April 2015 addendum to the February 2015 VA examination report is to the effect that it is not at least as likely as not that migraine headaches are related to service, or to service-connected hearing loss and tinnitus, or cold injury.  Although it was noted that the Veteran denied having or having had frequent or severe headaches on a January 1979 "entry physical," the January 1979 report of examination is associated with National Guard service, not active duty.  The Veteran's service treatment records were destroyed in a fire at the National Personnel Records Center and cannot be reconstructed.  

Regardless, a June 2015 rating decision reflects service connection was granted for vertigo (claimed as dizziness and nausea) secondary to bilateral hearing loss and tinnitus.  Additionally, the Board has granted service connection for sinusitis herein.  The Board has a duty to consider all theories of entitlement to the benefit sought.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement, direct and secondary, must be considered); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (on direct appeals to the Board, theories of substantive entitlement to benefits such as direct and secondary service connection are not independent for res judicata purposes, and can be lost forever if not addressed).  As such, an examination and opinion is needed in that respect.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA headache examination by an appropriate medical professional.  The entire file should be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's headaches are caused by or aggravated by service-connected vertigo with hearing loss and tinnitus, and/or sinusitis.

The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

A complete rationale for all opinions expressed should be provided.  

2.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remain denied, issue a supplemental statement of the case and return the case to the Board.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


